Citation Nr: 1528072	
Decision Date: 06/30/15    Archive Date: 07/09/15

DOCKET NO.  14-30 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for gastroesophageal reflux disease (GERD), to include as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Ashley Martin, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 1954 to March 1982. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) from an August 2012 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in San Diego, California.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for GERD.  He claims that GERD existed at the same time as peptic ulcer disease, for which he is already service connected.  

In support of his argument, the Veteran referred to July 1969 entries in his service treatment records (STRs) which detailed complaints of abdominal pain, a diagnosis of duodenal ulcer and then testing which did not confirm that diagnosis.  The Veteran contends that he was misdiagnosed in service, and should have been diagnosed with GERD.  He also referred to a May 1961 record that included a diagnosis of possible irritable bowel.  He believes this is the first time he exhibited symptoms he believes are related to GERD.

The Veteran was afforded a VA examination in April 2012 after which the examiner opined that the Veteran's GERD is less likely than not proximately due to or the result of his peptic ulcer.  The examiner noted that although peptic ulcers and GERD have similar symptoms, the literature does not indicate that peptic ulcers lead to GERD.  Although the examiner was only asked to provide an opinion on secondary service connection, the examiner did not address whether the Veteran's GERD has been aggravated by his peptic ulcer.  Thus, an addendum opinion is required.  

On remand, the examiner should also provide an opinion as to direct service connection.  On his VA Form 9, the Veteran referred to the April 2012 VA examiner's opinion and asserted that he experienced symptoms of GERD during service.  The examiner noted that "[b]oth peptic ulcer and GERD could be present simultaneously."  Given the Veteran's assertions of in-service complaints and the lack of an opinion on direct service connection, remand is required for an addendum opinion.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Return the Veteran's claims file to the examiner who conducted the Veteran's VA examination in April 2012, or to a qualified medical professional if the examiner is unavailable.  If the examiner determines that an examination is necessary, one should be scheduled. 

The entire claims file and all pertinent records must be reviewed by the examiner.  After reviewing the record, the examiner should address the following: 

(a) Provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's GERD had its onset in service or is etiologically related to service.  

The examiner should comment on the May 1961 STR that included a diagnosis of possible irritable bowel and the July 1969 entries detailed complaints of abdominal pain, a diagnosis of duodenal ulcer and then testing which did not confirm that diagnosis.  

(b) If the answer to (a) is no, provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's GERD was caused or aggravated by the Veteran's service-connected peptic ulcer. 

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the baseline of the severity of the Veteran's conditions before the onset of the aggravation.

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached must be provided.  If any requested opinion cannot be provided without resort to speculation, the examiner should state and explain why an opinion cannot be provided without resort to speculation

2. Thereafter, readjudicate the issue on appeal.  If any benefits remain denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




